     Case 6:21-cv-00003 Document 63-12 Filed on 02/05/21 in TXSD Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION


STATE OF TEXAS,
                                                  Civ. Action No. 6:20-cv-00003
               Plaintiff,

v.

The UNITED STATES OF AMERICA;
DAVID PEKOSKE, Acting Secretary of the
United States Department of Homeland
Security, in his official capacity; UNITED
STATES DEPARTMENT OF HOMELAND
SECURITY; TROY MILLER, Senior Official
Performing the Duties of the Commissioner of
U.S. Customs and Border Protection, in his
official capacity; U.S. CUSTOMS AND
BORDER PROTECTION; TAE JOHNSON,
Acting Director of U.S. Immigration and
Customs Enforcement, in his official capacity;
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT;          TRACY        RENAUD,
Senior Official Performing the Duties of the
Director of the U.S. Citizenship and
Immigration Services, in her official capacity;
U.S. CITIZENSHIP AND IMMIGRATION
SERVICES,

               Defendants.


                          APPENDIX IN SUPPORT OF
               TEXAS’S MOTION FOR A PRELIMINARY INJUNCTION




                            EXHIBIT 12
                                    DECL. OF L. LOPEZ
     Case 6:21-cv-00003 Document 63-12 Filed on 02/05/21 in TXSD Page 2 of 5




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           VICTORIA DIVISION


STATE OF TEXAS,

              Plaintiff,

v.                                                            Civ. Action No. 6:20-cv-00003

UNITED STATES OF AMERICA, et al.,

              Defendants.




                    DECLARATION OF LEONARDO R. LOPEZ

       My name is Leonardo R. Lopez, and I am over the age of 18 and fully competent

in all respects to make this declaration. I have personal knowledge and expertise of

the matters herein stated.

       1.    I am the Associate Commissioner for School Finance/Chief School

Finance Officer at the Texas Education Agency (“TEA”). I have worked for TEA in

this capacity since June 2016, having previously served as the Executive Director of

Finance for the Austin Independent School District (“AISD”) for four years. Prior to

my time at AISD, I served for ten years in a variety of roles for TEA, including six

years as the Foundation School Program Operations Manager for the TEA’s State

Funding Division.

       2.    In my current position, I oversee TEA’s school finance operations,

including the administration of the Foundation School Program and analysis and

processing of financial data. My responsibilities also include representing TEA in

legislative hearings and school finance-related litigation.

                                           1
   Case 6:21-cv-00003 Document 63-12 Filed on 02/05/21 in TXSD Page 3 of 5




      3.     TEA estimates that the average funding entitlement for 2021 will be

$9,216 per student in attendance for an entire school year. If a student qualifies for

the additional Bilingual and Compensatory Education weighted funding (for which

most, if not all, UAC presumably would qualify), it would cost the State $11,432 to

educate each student in attendance for the entire school year. Assuming additional

Bilingual and Compensatory Education weighted funding, comparable student costs

for fiscal year 2022 would be $11,532.

      4.     TEA has not received any information directly from the federal

government regarding the precise number of unaccompanied children (“UAC”) in

Texas. However, I am aware that data from the U.S. Health and Human Services

(“HHS”) Office of Refugee Resettlement indicates that in Texas, 3,272 UAC were

released to sponsors during the 12-month period covering October 2014 through

September 2015; 6,550 UAC were released to sponsors during the 12-month period

covering October 2015 through September 2016; 5,391 UAC were released to sponsors

during the 12-month period covering October 2016 through September 2017; 4,136

UAC were released to sponsors during the 12-month period covering October 2017

through September 2018; 9,900 UAC were released to sponsors during the 12-month

period covering October 2018 through September 2019; and 2,336 UAC were released

to sponsors during the 12-month period covering October 2019 through September

2020;. If each of these children is educated in the Texas public school system and

qualifies for Bilingual and Compensatory Education weighted funding (such that the

State’s annual cost to educate each student for fiscal years 2016, 2017, 2018, 2019,



                                          2
   Case 6:21-cv-00003 Document 63-12 Filed on 02/05/21 in TXSD Page 4 of 5




2020, and 2021 would be roughly $9,573, $9,639, $9,841, $10,330, $11,323, and

$11,432, respectively), the annual costs to educate these groups of children for fiscal

years 2016, 2017, 2018, 2019, 2020, and 2021 would be approximately $31.32 million,

$63.13 million, $53.05 million, $42.73 million, $112.10 million, and $26.71 million,

respectively.

      5.        Additionally, if the same number of UAC are released to sponsors during

the 12-month period covering October 2020 through September 2021 as were released

during the 12-month period covering October 2019 through September 2020, and if

each of these children is educated in the Texas public school system and qualifies for

Bilingual and Compensatory Education weighted funding (such that the State’s

annual cost to educate each student for fiscal year 2022 would be roughly $11,532),

the State’s annual cost to educate this group of children for fiscal year 2022 would be

approximately $26.94 million. Currently, all the costs of educating these students

would be borne by the State.

      6.        School formula funding is comprised of state and local funds. The state

funding is initially based on projections made by each school district at the end of the

previous biennium. Districts often experience increases in their student enrollment

from year to year, and the State plans for an increase of approximately 36,000

students in enrollment growth across Texas each year.

      7.        The Foundation School Program serves as the primary funding

mechanism for providing state aid to public schools in Texas. Any additional UAC




                                            3
   Case 6:21-cv-00003 Document 63-12 Filed on 02/05/21 in TXSD Page 5 of 5




enrolled in Texas public schools would increase the State’s cost of the Foundation

School Program over what would otherwise have been spent.

      8.     Based on my knowledge and expertise regarding school finance issues

impacting the State of Texas, I anticipate that the total costs to the State of providing

public education to UAC will rise in the future to the extent that the number of UAC

enrolled in the State’s public school system increases.

      9.     All of the facts and information contained within this declaration are

within my personal knowledge and are true and correct.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

 foregoing is true and correct.

       Executed on this 28th day of January, 2021.




                                               ____________________________
                                               LEONARDO R. LOPEZ




                                           4
